DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered.
Response to Amendment
Applicant’s amendments and remarks, filed 06/21/2022, are acknowledged. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Status of Claims
Claims 1-3 and 5-20 are currently under examination. Claim 4 is cancelled.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/EP2018/054031, filed 02/19/2018, is acknowledged.
Applicant's claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to EP 17157377.7, filed 02/22/2017 acknowledged. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Response to Arguments
Applicant’s responses and arguments filed 06/21/2022 regarding claim interpretation and  claim rejections under 35 USC 103 have been fully considered and found not persuasive for the following reasons.
Regarding the claim interpretation under 35 U.S.C. 112(f) or sixth paragraph, the Applicant did not provide any response and the examiner is considering the Applicant as agreeing with the claim interpretation from the last Office Action. From this point of the prosecution, the claim interpretation will maintained without the need of reiterate the claim interpretation.
Regarding the claim rejections under 35 USC 103, Applicant has amended the independent claims with the introduction of subject matter that has not yet been prosecuted. These subject matter are changing the scope of the claims and are necessitating new grounds of rejections.
Applicant argues (on pages 9-11) that the references of records do not teach or suggest the amended limitations as recited in claim 1. 
In response, the examiner find the Applicant's arguments as moot since they are based on the proposed amendment directed to subject matter not yet prosecuted and necessitating new grounds of rejection.
Additionally, Applicant argues (on page 10) that Perez is using 20 or more b-values which is different from the claimed three to nine b-values for the determination of the scheme parameters.
In response, in view of the amendments, the examiner is considering new grounds of rejection with new references as discussed below to teach claim 1. Therefore the Applicant’s argument is considered moot since it is directed to a reference that is not relied upon to teach the argued limitation.
Applicant argues (on page 11) that dependent claims 2, 3 and 5-13 are patentable due to their dependency from claim 1. 
In response, absent to the contrary, since Applicant's argument regarding claim 1 is found moot, the same response for the dependent claims 2, 3 and 5-13 is presented with the argument found moot. 
Applicant argues (on pages 11-12) regarding claim 14, with the same reasons as presented for claim 1 with the same amendments introduced in claim 1 and in claim 14 and . 
In response, the examiner found the argument moot regarding claim 14 similarly to claim 1 since they are also based on the proposed amendment directed to subject matter not yet prosecuted and necessitating new grounds of rejection. 
Applicant argues (on page 12) that dependent claims 15-20 are patentable due to their dependency from claim 14. 
In response, absent to the contrary, since Applicant's argument regarding claim 14 is found moot, the same response for the dependent claims 15-20 is presented with the argument found moot. 
In conclusion, Applicant's arguments are found moot since they are based on the amendments which are necessitating new grounds of rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of clarity of the rejection, the text provided within bracket as followed is representing limitation or part of it which is not taught by the reference is will be addressed later in the rejection ,e.g. [...Limitation not taught...].

Claims 1-3, 5-8, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Valerio et al. (2016 Eur. J. Radiology 85:790-794; ePub Dat. 01/20/2016) in view of Manakis et al. (USPN 20160139226 A1; Pub.Date 2016-05-19; Fil.Date 2015-11-13).
Regarding claim 1, Valerio teaches the image analysis of MRI/DWI imaging data (Title, abstract) using an MRI imaging system (p.791 col.1 13th ¶ “3-T scan (Discovery MR750, GE Healthcare, Milwaukee, USA) equipped with an eight-channel torso phased-array coil and an endorectal coil. The MR imaging protocol of the prostate included the following sequences:”) using at least software (p.791 col.2 3rd-6th ¶ “The data analysis was performed with Olea Sphere software (Olea Medical, LaCiotat, France)” for calculations and statistical analysis as in p.792 col.1 1st-2nd ¶ “SAS software (SAS Institute Inc., Cary, NC, USA) was used for all the statistical analysis”) for determining tumor grade for the prostate  (Title and abstract “A statistical difference between low grade tumors and high grade tumors”) with classification (p.792 col.1 1st ¶ “Linear discriminant analysis (LDA) is a supervised pattern recognition method in which the analyzed variables pertain to two classes: the ‘diagnosis’ (dependent, Y) and ‘symptoms’ (independent, X) variables. The aim of LDA is to find the linear combination of X variables that explains the Y variable(s) better (i.e., to build an explicit criterion based on a linear function of Xs minimizing the errors of classification as for Y). This goal is achieved by the generation of a set of weights multiplying each X variable so to build a metrics in which the errors of assignment of each statistical unit to the correct Y class is minimized.”) therefore a system with a computer-implemented method for non-invasively classifying a tumorous modification of a tissue into one of at least two classes, wherein each class refers to a different stage of the tumorous modification, with Valerio teaching further
wherein the method comprises the steps of: 
a) receiving raw magnetic resonance imaging (MRI) data that has been recorded by applying at least one diffusion weighted imaging (DWl) sequence [...using three to nine...] different b-values to a tissue being suspicious to a tumorous modification without application of a contrast agent [...wherein the b-value is correlated with a magnetic field gradient as used for generating the DWI sequence...] (p.791 col.1-col.2 ¶ 2.1 MR acquisition protocols with “Diffusion-weighted (DW) sequences (slice thickness, 3 mm; TR,3100 ms; TE, 102 ms; exponential b values of 0, 500, 1000 and3000 s/mm2) acquired in the axial plane. Average ADC (apparent diffusion coefficient) values were calculated by placing a region of interest (ROI) on the suspicious areas on the ADC maps obtained. IVIM parameters were acquired with 11 b-values (0, 10, 20, 30, 40, 50, 80, 100, 200, 400, 800 s/mm2)”);  
b) extracting at least two quantification scheme parameters from the raw MRI data by using at least one quantification scheme, wherein a fitting procedure is applied for quantitatively determining the at least two quantification scheme parameters from the at least one quantification scheme, and wherein each of the at least two quantification scheme parameters is related to a microstructural property of the tissue and wherein one quantification scheme parameter of the at least two quantification scheme parameters is ADC and another quantification scheme parameter of the at least two quantification scheme parameters is different from ADC (p.791 col.2  ¶ 2.2 Image interpretation and data analysis and 2.3. Statistical analysis with all paragraphs with extraction of quantification scheme parameters ADC and diffusion parameters D and D* from the two quantification schemes such as mono-exponential model with ADCs and bi-exponential model with diffusion parameters D and D* (IVIM parameters) which are different from the parameter ADC, the fitting being performed with fitting using interferential statistical analysis for the IVIM parameters and linear regression for ADC parameter using data on ROI for each of the b-value of the sequences).; 
c) applying a weight to each quantification scheme parameter, wherein the weight is dependent on a kind of the tissue and on the at least two quantification scheme, whereby a set of weighted quantification scheme parameters is obtained (abstract “Linear discriminant analysis was performed for the conventional parameters (T2 and ADC), the IVIM parameters(molecular diffusion coefficient (D), perfusion-related diffusion coefficient (D*), and perfusion fraction (f)and the combined T2-weighted imaging/DWI and IVIM parameters (T2, ADC, D, D* and f) with p.792 col.1 1st ¶ perfoming a linear discriminant analysis for the different groups as  “Linear discriminant analysis (LDA) is a supervised pattern recognition method in which the analyzed variables pertain to two classes: the ‘diagnosis’ (dependent, Y) and ‘symptoms’ (independent, X) variables. The aim of LDA is to find the linear combination of X variables that explains the Y variable(s) better (i.e., to build an explicit criterion based on a linear function of Xs minimizing the errors of classification as for Y). This goal is achieved by the generation of a set of weights multiplying each X variable so to build a metrics in which the errors of assignment of each statistical unit to the correct Y class is minimized” as applied to each group of quantification scheme parameters).
d) determining a scoring value by combining the weighted quantification scheme parameters within the set, wherein each of the weighted quantification scheme parameters is used only once for determining the scoring value  (as discussed above in abstract and p.792 col.1 1st ¶ using a discriminant function resulting in the determination of a “metrics” for scoring to classify the tissue as heathy or as prostate cancer with the comparative analysis reported for each group of parameters comparing healthy tissue versus prostate cancer (PCa) as reported in p.793 Table 2 showing better specificity for analyzing the group (T2, ADC, D, D* and f)). 
e) classifying the tumorous modification of the tissue into one of at least two classes according to the scoring value (p.793 Table 2, the discriminant function used is implicitly teaching the classification between healthy and prostate cancer tissue (as low grade and high grade tumors as in abstract) using the “linear discriminant analysis” described in p.792 col.1 1st ¶ with the specific “metrics” for scoring the tissue in d) as discussed above with the best discrimination being obtained with the parameter group (T1, ADC, D, D* and f)).
Valerio does not specifically teach diffusion weighted imaging (DWl) sequence using three to nine different b-values  and wherein the b-value is correlated with a magnetic field gradient as used for generating the DWI sequence as in claim 1.
However, Manakis teaches within the same field of endeavor of imaging using DWI sequences (Title and abstract)  the common practice of performing DWI sequence with pre-determined b-values using sequence parameters wherein the b-value is correlated with a magnetic field gradient as used for generating the DWI sequence ([0004] “b-value is a measure of diffusion weighting that depends on the gyromagnetic ratio (γ), the amplitude of the diffusion gradient pulses (G), the duration of the pulses (δ) and the time between the gradient pulses (Δ)” and b-values are known in the art to be set in the DWI sequences according to these sequence parameters) with the use of nine b-value for the determination of the ADC and IVIM quantification scheme parameters (Fig.8) for the mono-exponential quantification scheme (ADC) ([0004] Eq. (1)) and for the bi-exponential quantification scheme (IVIM) ([0006] eq. (2)) with the use of 6 to 8 b-values for the determination of the IVIM quantification scheme parameters ([0076]-[0077] reducing the number of used b-values in order to reduce the scanning time) therefore teaching performing diffusion weighted imaging (DWl) sequence using three to nine different b-values as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Valerio such that the method further comprises: performing diffusion weighted imaging (DWl) sequence using three to nine different b-values and  wherein the b-value is correlated with a magnetic field gradient as used for generating the DWI sequence, since one of ordinary skill in the art would recognize that using predetermined b-value in DWI sequence wherein b-value is correlated with the intensity of the magnetic field gradient is conventional and routinely used in the art for DWI sequencing as reviewed by Manakis and  since performing DWI using nine or less values of b-values for the DWI sequences was known in the art as taught by Manakis. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Manikis and Valerio teach determining ADC and IVIM parameters from the mono-exponential and bi-exponential quantification scheme models from the DWI imaging data. The motivation would have been to reducing the number of b-values used in order to limit the scanning time for each patient, as suggested by Manakis ([0076]-[0077]).

Regarding the dependent claims 2-3, 5-8 and 12-14, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Valerio and Manakis.
Regarding claim 2, Valerio teaches wherein the tissue is a human tissue in vivo and wherein the tumorous modification is selected from the group consisting of breast cancer, cervix cancer, and prostate cancer (Title, abstract for prostate tissue and “A statistical difference between low grade tumors and high grade tumors has been demonstrated in that ADC, D and D* dataset).
Regarding claim 3, Hirano teaches wherein the stage of the tumorous modification is selected from one of benign or malignant; or benign, clinically insignificant, or clinically significant (Title, abstract for prostate tissue and “A statistical difference between low grade tumors and high grade tumors has been demonstrated in that ADC, D and D* dataset).

Regarding claim 5, Valerio teaches wherein the b- value is selected from a range of 0 to 4000 s/mm2, (p.791 col.1 last ¶ “b values of 0, 500, 1000 and 3000 s/mm2” and col.2 1st ¶ “b-values (0, 10, 20, 30, 40, 50, 80, 100, 200, 400, 800 s/mm2)”) but does not teach wherein two adjacent b-values are separated from each other by at least 50 s/mm2.
However, Manakis teaches that the b-values can be chosen also with less values for the analysis of the IVIM quantification scheme with different separation of 50 s/mm2 reading on two adjacent b-values are separated from each other by at least 50 s/mm2 (with “at least” interpreted by definition as “as much as” see Cambridge English Dictionary) (Figs. 5-8).
  Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Valerio as modified by Manakis such that the method further comprises: wherein two adjacent b-values are separated from each other by at least 50 s/mm2, since one of ordinary skill in the art would recognize that using predetermined b-value separated by 50 s/mm2 for the lower values of b-value and separated by higher intervals for the higher b-values was known in the art as taught by Manakis. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Manikis and Valerio teach determining ADC and IVIM parameters from the mono-exponential and bi-exponential quantification scheme models from the DWI imaging data. The motivation would have been to perform the extraction of the ADC and IVIM parameters while reducing the number of b-values used in order to limit the scanning time for each patient, as suggested by Manakis ([0076]-[0077]).
Regarding claim 6, Valerio teaches wherein the quantification scheme is selected from 'diffusional kurtosis imaging' (DKI), "traditional monoexponential model', 'intravoxel incoherent motions' (IVIM), or 'fractional order calculus' (FROC), and wherein the quantification scheme parameter is selected from ADC; AKC; D-IVIM, or f-IVIM (with the determination of the ADC with the conventional monoexponential diffusion model and the determination of the IVIM bi-exponential model as discussed for claim 1).
Regarding claim 7, Valerio teaches wherein the weight to each quantification scheme parameter is obtained by analyzing at least one training data set, wherein the training data set refers to data comprising a confirmed histopathological analysis (as discussed in claim 1, Valerio perform the linear discriminant analysis with the determination of a metrics with optimized weights for the different parameters in p.792 Col.1 1st ¶ “Linear discriminant analysis (LDA) is a supervised pattern recognition method in which the analyzed variables pertain to two classes: the ‘diagnosis’ (dependent, Y) and ‘symptoms’ (independent, X) variables. The aim of LDA is to find the linear combination of X variables that explains the Y variable(s) better (i.e., to build an explicit criterion based on a linear function of Xs minimizing the errors of classification as for Y). This goal is achieved by the generation of a set of weights multiplying each X variable so to build a metrics in which the errors of assignment of each statistical unit to the correct Y class is minimized” as applied to each group of quantification scheme parameters” with the comparison with biopsy data p.791 col.2 3rd ¶ “analysis MRI examinations were interpreted and analyzed by two radiologists in consensus, blinded to the patient’s clinical history and biopsy data. Index lesion was defined as the PZ area with higher probability of PCa according to PI-RADS v2 guidelines”).
Regarding claim 8, Valerio teaches wherein the scoring value Q is determined by combining the weighted quantification scheme parameters within the set {ki , pi / i=1...n, n                        
                            ≥
                        
                    2} in accordance with Equation (3) as                         
                            Q
                            =
                             
                            
                                
                                    k
                                
                                
                                    0
                                
                            
                            +
                             
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        n
                                        ≥
                                        2
                                    
                                
                                
                                    
                                        
                                            k
                                        
                                        
                                            i
                                        
                                    
                                    .
                                    
                                        
                                            p
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                    	(3)  as discussed above using the linear discriminant analysis for defining the “metrics” or scoring which is by the name of the linear discriminant is a linear expression of the weight time the parameters values as described by Valerio (p.792 Col.1 1st ¶ “Linear discriminant analysis (LDA) is a supervised pattern recognition method in which the analyzed variables pertain to two classes: the ‘diagnosis’ (dependent, Y) and ‘symptoms’ (independent, X) variables. The aim of LDA is to find the linear combination of X variables that explains the Y variable(s) better (i.e., to build an explicit criterion based on a linear function of Xs minimizing the errors of classification as for Y). This goal is achieved by the generation of a set of weights multiplying each X variable so to build a metrics in which the errors of assignment of each statistical unit to the correct Y class is minimized” as applied to each group of quantification scheme parameters”)
Regarding claim 12, Valerio as discussed above implicitly teaches wherein the scoring value is compared with at least one score cut-off value, by which the tumorous modification of the tissue is classified into one of the at least two classes (abstract performing the classification for low grade or healthy tissue and high grade tumor tissue as prostate cancer and p.792 Col.1 1st ¶ “Linear discriminant analysis (LDA) is a supervised pattern recognition method in which the analyzed variables pertain to two classes: the ‘diagnosis’ (dependent, Y) and ‘symptoms’ (independent, X) variables. The aim of LDA is to find the linear combination of X variables that explains the Y variable(s) better (i.e., to build an explicit criterion based on a linear function of Xs minimizing the errors of classification as for Y). This goal is achieved by the generation of a set of weights multiplying each X variable so to build a metrics in which the errors of assignment of each statistical unit to the correct Y class is minimized” as applied to each group of quantification scheme parameters” wherein implicitly a threshold or cut-off value for the metrics to classify the healthy and high grade tissues).
Regarding claim 13, Valerio does not specifically teach the non-transitory computer-readable storage medium of claim 13. However, Manikis teaches within the same field of endeavor of MRI system for DWI imaging with determination of ADC parameters (Title and abstract and Fig. 5) the conventional use of non-transitory computer-readable storage medium ([0148] “processor-readable storage mediums; and/or other devices of the like. Thus, a computer systemization generally requires and makes use of memory”) teaching and making obvious such a use of such non-transitory computer-readable storage medium for DWI and analysis of ADC parameters (Fig.5). 
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Valerio as modified by Manakis such that the method further comprises: a non-transitory computer-readable storage medium, since one of ordinary skill in the art would recognize that using a non-transitory computer-readable storage medium was conventional as taught by Manikis. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Manikis and Valerio teach determining ADC and IVIM parameters from the mono-exponential and bi-exponential quantification scheme models from the DWI imaging data. The motivation would have been to provide a method to perform the extraction of the ADC and IVIM parameters while reducing the number of b-values used in order to limit the scanning time for each patient, as suggested by Manakis ([0076]-[0077]).

Regarding claim 14, Valerio teaches a classification device for non-invasively classifying a tumorous modification of a tissue into one of at least two classes, wherein each class refers to a different stage of the tumorous modification (Title and abstract col.1 13th ¶ “3-T scan (Discovery MR750, GE Healthcare, Milwaukee, USA) equipped with an eight-channel torso phased-array coil and an endorectal coil. The MR imaging protocol of the prostate included the following sequences:”) using at least software (p.791 col.2 3rd-6th ¶ “The data analysis was performed with Olea Sphere software(Olea Medical, LaCiotat, France)” for calculations and statistical analysis as in p.792 col.1 1st-2nd ¶ “SAS software (SAS Institute Inc., Cary, NC, USA) was used for all the statistical analysis”) for determining tumor grade for the prostate  (Title and abstract “A statistical difference between low grade tumors and high grade tumors”) with classification (p.792 col.1 1st ¶ “Linear discriminant analysis (LDA) is a supervised pattern recognition method in which the analyzed variables pertain to two classes: the ‘diagnosis’ (dependent, Y) and ‘symptoms’ (independent, X) variables. The aim of LDA is to find the linear combination of X variables that explains the Y variable(s) better (i.e., to build an explicit criterion based on a linear function of Xs minimizing the errors of classification as for Y). This goal is achieved by the generation of a set of weights multiplying each X variable so to build a metrics in which the errors of assignment of each statistical unit to the correct Y class is minimized”) the device comprising:
a receiving unit for receiving raw magnetic resonance imaging (MRI) data being recorded by applying at least one diffusion weighted imaging (DWI) sequence using [...three to nine...] different b-values to a tissue being suspicious to a tumorous modification without application of a contrast agent,[... wherein the b-value is correlated with a magnetic field gradient as used for generating the DWI sequence...] (Device above with p.791 col.1-col.2 ¶ 2.1 MR acquisition protocols with “Diffusion-weighted (DW) sequences (slice thickness, 3 mm; TR,3100 ms; TE, 102 ms; exponential b values of 0, 500, 1000 and3000 s/mm2) acquired in the axial plane. Average ADC (apparent diffusion coefficient) values were calculated by placing a region of interest (ROI) on the suspicious areas on the ADC maps obtained. IVIM parameters were acquired with 11 b-values (0, 10, 20, 30, 40, 50, 80, 100, 200, 400, 800 s/mm2)”); and 
an evaluation unit comprising a DWI parameter generator (MR device above with p.791 col.1-col.2 ¶ 2.1 MR acquisition protocols with “Diffusion-weighted (DW) sequences (slice thickness, 3 mm; TR,3100 ms; TE, 102 ms; exponential b values of 0, 500, 1000 and3000 s/mm2) acquired in the axial plane. Average ADC (apparent diffusion coefficient) values were calculated by placing a region of interest (ROI) on the suspicious areas on the ADC maps obtained. IVIM parameters were acquired with 11 b-values (0, 10, 20, 30, 40, 50, 80, 100, 200, 400, 800 s/mm2)”), 
a DWI parameter engine (p.791 col.1-col.2 ¶ 2.1 MR acquisition protocols with “Diffusion-weighted (DW) sequences (slice thickness, 3 mm; TR,3100 ms; TE, 102 ms; exponential b values of 0, 500, 1000 and3000 s/mm2) acquired in the axial plane. Average ADC (apparent diffusion coefficient) values were calculated by placing a region of interest (ROI) on the suspicious areas on the ADC maps obtained. IVIM parameters were acquired with 11 b-values (0, 10, 20, 30, 40, 50, 80, 100, 200, 400, 800 s/mm2)”), 
and a scoring engine (MR device above with implicit computer to perform data dn statistical analysis, with  abstract “Linear discriminant analysis was performed for the conventional parameters (T2 and ADC), the IVIM parameters(molecular diffusion coefficient (D), perfusion-related diffusion coefficient (D*), and perfusion fraction (f) and the combined T2-weighted imaging/DWI and IVIM parameters (T2, ADC, D, D* and f) with p.792 col.1 1st ¶ perfoming a linear discriminant analysis for the different groups as  “Linear discriminant analysis (LDA) is a supervised pattern recognition method in which the analyzed variables pertain to two classes: the ‘diagnosis’ (dependent, Y) and ‘symptoms’ (independent, X) variables. The aim of LDA is to find the linear combination of X variables that explains the Y variable(s) better (i.e., to build an explicit criterion based on a linear function of Xs minimizing the errors of classification as for Y). This goal is achieved by the generation of a set of weights multiplying each X variable so to build a metrics in which the errors of assignment of each statistical unit to the correct Y class is minimized” as applied to each group of quantification scheme parameters and p.792 col.1 1st ¶ using a discriminant function resulting in the determination of a “metrics” for scoring to classify the tissue as heathy or as prostate cancer with the comparative analysis reported for each group of parameters comparing healthy tissue versus prostate cancer (PCa) as reported in p.793 Table 2 showing better specificity for analyzing the group (T2, ADC, D, D* and f)), 
wherein, the DWI parameter generator is configured for providing at least one quantification scheme for further processing of the raw MRI data, wherein the DWI parameter engine is configured for extracting at least two quantification scheme parameters from the raw MRI data by using the at least one quantification scheme, wherein a fitting procedure is applied for quantitatively determining the at least two quantification scheme parameters from the at least one quantification scheme, wherein each of the at least two quantification scheme parameters is related to a microstructural property of the tissue, wherein one quantification scheme parameter of the at least two quantification scheme parameters is ADC and another quantification scheme parameter of the at least two quantification scheme parameters is different from ADC (p.791 col.2  ¶ 2.2 Image interpretation and data analysis and 2.3. Statistical analysis with all paragraphs with extraction of quantification scheme parameters ADC and diffusion parameters D and D* from the two quantification schemes such as mono-exponential model with ADCs and bi-exponential model with diffusion parameters D and D* (IVIM parameters) which are different from the parameter ADC, the fitting being performed with fitting using interferential statistical analysis for the IVIM parameters and linear regression for ADC parameter using data on ROI for each of the b-value of the sequences, with 790 col.2 1st ¶ “an apparent diffusion coefficient (ADC) that depends on the fluctuation’s degree of the water molecules in interactions with cell compartments and macro-molecules” and p.791 4th ¶ “These limitations are partially related to the blood microcirculation network of the capillaries capable to change the intensity of the diffusion signal at very low values of b (<200 mm2/s) [9]. This pseudo-diffusion based on microvascular perfusion was proposed to explain the theory of intravoxel incoherent motion (IVIM) [9,10].In the IVIM model, the extravascular molecular diffusion and the microcirculation of blood within the capillaries can be separated using a bi-exponential decay function” with ADC and IVIM parameters characterizing the microstructural properties of the tissue) , and 
wherein the scoring engine is configured for providing a set of weighted quantification scheme parameters, for determining a scoring value by combining the weighted quantification scheme parameters, wherein each of the weighted quantification scheme parameters is used only once for determining the scoring value, and, by using the scoring value, for classifying the tumorous modification of the tissue into one of at least two classes (abstract “Linear discriminant analysis was performed for the conventional parameters (T2 and ADC), the IVIM parameters(molecular diffusion coefficient (D), perfusion-related diffusion coefficient (D*), and perfusion fraction (f) and the combined T2-weighted imaging/DWI and IVIM parameters (T2, ADC, D, D* and f) with p.792 col.1 1st ¶ perfoming a linear discriminant analysis for the different groups as  “Linear discriminant analysis (LDA) is a supervised pattern recognition method in which the analyzed variables pertain to two classes: the ‘diagnosis’ (dependent, Y) and ‘symptoms’ (independent, X) variables. The aim of LDA is to find the linear combination of X variables that explains the Y variable(s) better (i.e., to build an explicit criterion based on a linear function of Xs minimizing the errors of classification as for Y). This goal is achieved by the generation of a set of weights multiplying each X variable so to build a metrics in which the errors of assignment of each statistical unit to the correct Y class is minimized” as applied to each group of quantification scheme parameters. And abstract and p.792 col.1 1st ¶ using a discriminant function resulting in the determination of a “metrics” for scoring to classify the tissue as heathy or as prostate cancer with the comparative analysis reported for each group of parameters comparing healthy tissue versus prostate cancer (PCa) as reported in p.793 Table 2 showing better specificity for analyzing the group (T2, ADC, D, D* and f)).
Valerio does not specifically teach diffusion weighted imaging (DWl) sequence using three to nine different b-values  and wherein the b-value is correlated with a magnetic field gradient as used for generating the DWI sequence as in claim 1.
However, Manakis teaches within the same field of endeavor of imaging using DWI sequences (Title and abstract)  the common practice of performing DWI sequence with pre-determined b-values using sequence parameters wherein the b-value is correlated with a magnetic field gradient as used for generating the DWI sequence ([0004] “b-value is a measure of diffusion weighting that depends on the gyromagnetic ratio (γ), the amplitude of the diffusion gradient pulses (G), the duration of the pulses (δ) and the time between the gradient pulses (Δ)” and b-values are known in the art to be set in the DWI sequences according to these sequence parameters) with the use of nine b-value for the determination of the ADC and IVIM quantification scheme parameters (Fig.8) for the mono-exponential quantification scheme (ADC) ([0004] Eq. (1)) and for the bi-exponential quantification scheme (IVIM) ([0006] eq. (2)) with the use of 6 to 8 b-values for the determination of the IVIM quantification scheme parameters ([0076]-[0077] reducing the number of used b-values in order to reduce the scanning time) therefore teaching performing diffusion weighted imaging (DWl) sequence using three to nine different b-values as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Valerio such that the method further comprises: performing diffusion weighted imaging (DWl) sequence using three to nine different b-values and  wherein the b-value is correlated with a magnetic field gradient as used for generating the DWI sequence, since one of ordinary skill in the art would recognize that using predetermined b-value in DWI sequence wherein b-value is correlated with the intensity of the magnetic field gradient is conventional and routinely used in the art for DWI sequencing as reviewed by Manakis and  since performing DWI using nine or less values of b-values for the DWI sequences was known in the art as taught by Manakis. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Manikis and Valerio teach determining ADC and IVIM parameters from the mono-exponential and bi-exponential quantification scheme models from the DWI imaging data. The motivation would have been to reducing the number of b-values used in order to limit the scanning time for each patient, as suggested by Manakis ([0076]-[0077]).

Claims 9-11, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Valerio et al. (2016 Eur. J. Radiology 85:790-794; ePub Dat. 01/20/2016) in view of Manakis et al. (USPN 20160139226 A1; Pub.Date 2016-05-19; Fil.Date 2015-11-13) as applied to claims 1, 8 and 14 further in view of Machida et al. (2015 Radiology 276:686-694; Pub.Date 2015).
Valerio and Manakis teach a method as set forth above.
Regarding claim 9, Valerio and Manakis do not specifically teach wherein a set of m weighted additional data {                        
                            l
                            j
                             
                            ,
                        
                                             
                            q
                            j
                             
                        
                    , j = 1...m} is, additionally, used for determining the scoring value in accordance with Equation (4) by                          
                            Q
                            =
                             
                            
                                
                                    k
                                
                                
                                    0
                                
                            
                            +
                             
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        n
                                        ≥
                                        2
                                    
                                
                                
                                    
                                        
                                            k
                                        
                                        
                                            i
                                        
                                    
                                    .
                                    
                                        
                                            p
                                        
                                        
                                            i
                                        
                                    
                                
                            
                            +
                             
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        1
                                    
                                    
                                        m
                                    
                                
                                
                                    
                                        
                                            l
                                        
                                        
                                            j
                                        
                                    
                                    .
                                    
                                        
                                            q
                                        
                                        
                                            j
                                        
                                    
                                
                            
                        
                          (4)   as in claim 9.
However, Machida teaches within the same field of endeavor of diagnosis of breast masses as benign or malignant (Title, abstract) the use of conventional MRI imaging with contrast (p.688 col.1 “MR imaging was performed with a 1.5-T system (Avanto; Siemens Healthcare, Erlangen, Germany). A body coil was used for transmission, and a double breast coil (four-channel breast array coil) was used for MR imaging. Dynamic MR imaging was performed with a three-dimensional fat suppressed volumetric interpolated breath-hold sequence with parallel acquisition before and three times after injection of a bolus of 0.1 mmol/kg gadopentetate dimeglumine (Magnevist; Bayer Healthcare, Wuppertal, Germany) at a rate of 2 mL/sec, followed by a 20-mL saline flush administered with an automatic injector”) for performing multivariate analysis on the breast masses pattern (Tables 1, 2 and 3 for comparing branching to linear pattern for benign and malignant breast masses) showing a predication of malignancy according to multivariate analysis (p.693 col.1 “In conclusion, the PPV of the branching pattern was significantly higher than that of the linear pattern, and the branching pattern was a significantly stronger predictor of malignancy than was the linear pattern according to multivariate analysis”). Therefore, since both Valerio and Machida teach to discriminate benign from malignant tissue masses using different independent parameters such as ADC and IVIM parameters for Valerio with a scoring /metrics function for classifying tissue and physiological patterns such as branching patterns for Machida, it would have been obvious for a person of ordinary skill in the art to combine all these parameters for multivariate analysis to lead to an optimal score in the formal equation                         
                            Q
                            =
                             
                            
                                
                                    k
                                
                                
                                    0
                                
                            
                            +
                             
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        n
                                        ≥
                                        2
                                    
                                
                                
                                    
                                        
                                            k
                                        
                                        
                                            i
                                        
                                    
                                    .
                                    
                                        
                                            p
                                        
                                        
                                            i
                                        
                                    
                                
                            
                            +
                             
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        1
                                    
                                    
                                        m
                                    
                                
                                
                                    
                                        
                                            l
                                        
                                        
                                            j
                                        
                                    
                                    .
                                    
                                        
                                            q
                                        
                                        
                                            j
                                        
                                    
                                
                            
                        
                      as a linear combination of independent parameters pi and qj as being weighted with weight ki and lj as well understood, routine and conventional in the art of multivariable analysis as a “linear discriminant function” to be applied to discriminate between benign and malignant breast masses wherein pi representing the ADC’s parameters and qj representing the branching and linear pattern parameters.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Valerio as modified by Manakis such that the method further comprises: wherein a set of m weighted additional data {                        
                            l
                            j
                             
                            ,
                        
                                             
                            q
                            j
                             
                        
                    , j = 1...m} is, additionally, used for determining the scoring value in accordance with Equation (4) by                          
                            Q
                            =
                             
                            
                                
                                    k
                                
                                
                                    0
                                
                            
                            +
                             
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        n
                                        ≥
                                        2
                                    
                                
                                
                                    
                                        
                                            k
                                        
                                        
                                            i
                                        
                                    
                                    .
                                    
                                        
                                            p
                                        
                                        
                                            i
                                        
                                    
                                
                            
                            +
                             
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        1
                                    
                                    
                                        m
                                    
                                
                                
                                    
                                        
                                            l
                                        
                                        
                                            j
                                        
                                    
                                    .
                                    
                                        
                                            q
                                        
                                        
                                            j
                                        
                                    
                                
                            
                        
                       (4), since one of ordinary skill in the art would recognize that using clinical data for assessing the benign/malignant level of a tissue was known in the art as taught by Machida and since Valerio teaches using DWI imaging data for assessing DWI parameters for developing a scoring with a linear form (abstract “Linear discriminant analysis was performed for ...the combined T2-weighted imaging/DWI and IVIM parameters (T2, ADC, D, D* and f) implicitly teaching a scoring of the form                         
                            Q
                            =
                             
                            
                                
                                    k
                                
                                
                                    0
                                
                            
                            +
                             
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        n
                                        ≥
                                        2
                                    
                                
                                
                                    
                                        
                                            k
                                        
                                        
                                            i
                                        
                                    
                                    .
                                    
                                        
                                            p
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                     to assess the benign or malignant stage of the tissue in an independent manner and since combining independent parameters capable to further discriminate the classification between two classes is a common practice for multivariate analysis using linear discrimination function and since providing these independent characterization parameters independent for discrimination was also known in the art as  provided by Valerio and Manakis in order to lead to a reasonable discrimination between benign and malignant classification based on these additional independent physiological pattern characteristics for differentiating benign from malignant masses . One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Machida and Manakis teach multivariate analysis of imaging parameters for discriminating between benign and malignant breast masses. The motivation would have been to ideally provide on optimal discrimination criteria for breast masses for diagnosing malignant breast masses.
Regarding claim 10 as dependent of claim 9, Valerio, Manakis and Machida teach a method as set forth above.
Valerio and Manakis do not specifically teach wherein the additional data is obtained from at least one of: a non-invasive imaging modality and clinical data as in claim 10.
However, as discussed above for claim 9, Machida teaches the use of conventional MRI with contrast sequence for discriminate between benign and malignant breast masses analyzing mass patterns, therefore teaching wherein the additional data is obtained from at least one of: a non-invasive imaging modality and clinical data as claimed. 

Regarding claim 11 as dependent on claim 10, Valerio and Manakis teach a method as set forth above.
Valerio and Manakis do not specifically teach wherein the non-invasive imaging modality comprises at least one of: ultrasound, x-ray imaging, computer tomography, positron emission tomography (PET), or conventional MR sequencing as in claim 11.
However, as discussed above for claim 9, Machida teaches the use of conventional MRI with contrast sequence for discriminate between benign and malignant breast masses analyzing mass patterns, therefore teaching wherein the non-invasive imaging modality comprises at least one of: ultrasound, x-ray imaging, computer tomography, positron emission tomography (PET), or conventional MR sequencing as claimed. 

Regarding claim 15, Valerio and Manakis teach a system as set forth above.
Valerio and Manakis do not specifically teach comprising an adjacent context evaluation engine being adapted for providing additional data, wherein the additional data is obtained from at least one of: a tissue morphology engine and clinical information engine as in claim 15.
However, as discussed for claim 9, Machida teaches the use of conventional MRI with contrast sequence for discriminate between benign and malignant breast masses analyzing mass patterns therefore making obvious as discussed above of providing morphological imaging data for discriminate between benign and malignant tissue masses, therefore teaching an adjacent context evaluation engine being adapted for providing additional data, wherein the additional data is obtained from at least one of: a tissue morphology engine and clinical information engine as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the system of Valerio as modified by Manakis such that the system further comprises: an adjacent context evaluation engine being adapted for providing additional data, wherein the additional data is obtained from at least one of: a tissue morphology engine and clinical information engine, since one of ordinary skill in the art would recognize that using clinical data for assessing the benign/malignant level of a tissue was known in the art as taught by Machida and since Valerio teaches using DWI imaging data for assessing DWI parameters for developing a scoring with a linear form (abstract “Linear discriminant analysis was performed for ...the combined T2-weighted imaging/DWI and IVIM parameters (T2, ADC, D, D* and f) implicitly teaching a scoring of the form                         
                            Q
                            =
                             
                            
                                
                                    k
                                
                                
                                    0
                                
                            
                            +
                             
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        n
                                        ≥
                                        2
                                    
                                
                                
                                    
                                        
                                            k
                                        
                                        
                                            i
                                        
                                    
                                    .
                                    
                                        
                                            p
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                     to assess the benign or malignant stage of the tissue in an independent manner and since combining independent parameters capable to further discriminate the classification between two classes is a common practice for multivariate analysis using linear discrimination function and since providing these independent characterization parameters independent for discrimination was also known in the art as  provided by Valerio and Manakis in order to lead to a reasonable discrimination between benign and malignant classification based on these additional independent physiological pattern characteristics for differentiating benign from malignant masses . One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Machida and Manakis teach multivariate analysis of imaging parameters for discriminating between benign and malignant breast masses. The motivation would have been to ideally provide on optimal discrimination criteria for breast masses for diagnosing malignant breast masses.

Regarding claim 16 as dependent on claim 15, Valerio, Manakis and Machida teach a system as set forth above.
Valerio and Manakis do not specifically teach wherein the tissue morphology engine is adapted for measuring and post-processing tissue-related data by a non-invasive imaging modality, in particular, by ultrasound, x-ray imaging, computer tomography, positron emission tomography (PET), and/or conventional MRI, especially conventional MR sequencing as in claim 16.
However, as discussed above for claim 9, Machida teaches the use of conventional MRI with contrast sequence for discriminate between benign and malignant breast masses analyzing mass patterns, therefore teaching wherein the tissue morphology engine is adapted for measuring and post-processing tissue-related data by a non-invasive imaging modality, in particular, by ultrasound, x-ray imaging, computer tomography, positron emission tomography (PET), and/or conventional MRI, especially conventional MR sequencing as claimed.

Regarding claim 17 as dependent on claim 16, Valerio, Manakis and Machida teach a system as set forth above.
Valerio and Manakis do not specifically teach wherein the non-invasive imaging modality comprises at least one of: ultrasound, x-ray imaging, computer tomography, positron emission tomography (PET), or conventional MR sequencing as in claim 17.
However, as discussed above for claim 9, Machida teaches the use of conventional MRI with contrast sequence for discriminate between benign and malignant breast masses analyzing mass patterns, therefore teaching wherein the non-invasive imaging modality comprises at least one of: ultrasound, x-ray imaging, computer tomography, positron emission tomography (PET), or conventional MR sequencing as claimed.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Valerio et al. (2016 Eur. J. Radiology 85:790-794; ePub Dat. 01/20/2016) in view of Manakis et al. (USPN 20160139226 A1; Pub.Date 2016-05-19; Fil.Date 2015-11-13) and Machida et al. (2015 Radiology 276:686-694; Pub.Date 2015) as applied to claims 10 and 15 and further in view of Reicher et al. (USPN 20160364862 A1; Pub.Date 12/15/2016; Fil.Date 06/10/2016).
Valerio, Manakis and Machida teach a method and system as set forth above.
Machida teaches additional data and parameters from morphological imaging data for discriminating benign and malignant breast masses using multivariate analysis.
Valerio, Manakis and Machida do not specifically teach wherein the clinical information engine is configured for providing clinical data as in claim 18.
However, Reicher teaches within the same field of endeavor of classifying tissue masses from benign to cancerous (Title, abstract and [0050] and applied to breast cancer [0037]) the use of patient information for training information obtained from DICOM ([0055] “The training information may also include patient information. In some embodiments, the patient information may be included in metadata associated with the images, such as the DICOM header file” and [0056] “a DICOM structured radiology report, a pathology report, a test result”) therefore reading on wherein the clinical information engine is configured for providing clinical data as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the system of Valerio as modified by Manakis and Machida such that the system further comprises: wherein the clinical information engine is configured for providing clinical data, since one of ordinary skill in the art would recognize that providing clinical metadata regarding a patient such as age, gender, ethnicity, current residence, past residence, medical history, family medical history, biometrics is well-understood, routine, or conventional in the clinical and medical field as confidentially accessible via DICOM for the practitioner to initially assess the medical status of the patient as taught by Reicher and since these metadata are independent parameters from the imaging parameters as taught by Reicher and since combining independent parameters capable to further discriminate between two medical status classes is a common practice for multivariate analysis using linear discriminant function in order to lead to a reasonable discrimination between benign and malignant classification based on these additional independent physiological pattern characteristics for differentiating benign from malignant masses. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Reicher ([0113]) and Valerio teach multivariate analysis of parameters for the same goal for discriminating between benign and malignant breast masses. The motivation would have been to augment and improve on the multi-factorial diagnoses that human diagnosing physicians do, as suggested by Reicher ([0053]) with providing an optimal discrimination criteria for tissue masses for diagnosing malignant breast masses, as suggested by Reicher ([0113]).

Regarding claims 19 and 20 as respectively dependent on claim 18 and 10, Valerio, Manakis and Machida teach a method and system as set forth above. 
Valerio, Manakis and Machida do not specifically teach wherein the clinical data comprises at least one of: patient age, patient weight, patient origin, history of cancer in patient, history of cancer in family, a risk scoring model, an exposure to at least one risk factors potentially increasing the risk of having a malignancy, an infectious disease, a region of a lesion, at least one blood parameter, or a genetic analysis as in claims 19 and 20.
However, as discussed for claim 18, Reicher teaches the use of patient information accessible via DICOM ([0055] “age, gender, ethnicity, current residence, past residence, medical history, family medical history, biometrics, and the like”) therefore teaching wherein the clinical data comprises at least one of: patient age, patient weight, patient origin, history of cancer in patient, history of cancer in family, a risk scoring model, an exposure to at least one risk factors potentially increasing the risk of having a malignancy, an infectious disease, a region of a lesion, at least one blood parameter, or a genetic analysis as claimed. 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Valerio, Manakis and Machida wherein the clinical data comprises at least one of: patient age, patient weight, patient origin, history of cancer in patient, history of cancer in family, a risk scoring model, an exposure to at least one risk factors potentially increasing the risk of having a malignancy, an infectious disease, a region of a lesion, at least one blood parameter, or a genetic analysis, since one of ordinary skill in the art would recognize that using medical report from a patient for assessing malignancy of breast masses was known in the art as taught by Reicher and since adding independent parameters capable to further discriminate the classification between two classes would be obvious to try since both parameter sets are found to perfectly discriminate between benign and malignant masses as taught by Valerio and Machida and Reicher ([0135]). One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Reicher ([0113]) and Valerio teach multivariate analysis of parameters for discriminating between benign and malignant breast masses. The motivation would have been to provide an optimal discrimination criteria for tissue masses for diagnosing malignant breast masses, as suggested by Reicher ([0113]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793